Hackney, J.
The lower court sustained the demurrer, of the appellees to the complaint of the appellant seeking the review of a judgment theretofore rendered against the appellant as plaintiff, and in favor of the appellees as defendants. That ruling presents the only question for decision.
The complaint, omitting merely formal parts, was as follows, after alleging the filing of the complaint in the original cause:' “Wherein and whereby the plaintiff then and there sought to recover of the defendant Prairie school township in White county, Indiana, upon a contract and its assignment, duly described and set forth in said complaint, the alleged *37balance of purchase-money due the plaintiff, the Travelers’ Insurance Company, from said Prairie school township; that said defendant appeared to said action as did all the other defendants, and such proceedings were had in said canse that the venue thereof was duly changed to the circuit court of Cass county, Indiana, and thence was changed to the circuit court •of said Pulaski county; that upon, to wit, the 30th day of September, 1895, the defendants recovered judgment therein against the plaintiff for costs in that behalf paid, laid out and expended, and taxed at $1—; that a full, true and complete copy of the pleadings, proceedings, entries, findings, conclusions of law, and judgment in said cause is filed herewith, which said copy is annexed hereto, marked ‘Exhibit A,’ and made a part hereof. Plaintiff- alleges the following errors •of law appearing in said proceedings and judgment, to wit: (3) The court erred in its conclusions of law, as stated from and upon its special findings of facts; (2) the court erred in rendering judgment against the plaintiff, and in favor of the defendants upon its special finding of facts and its conclusions of law thereon.; (2) the court erred in overruling the plaintiff’s motion that the court restate its conclusions ■of law upon its special findings of facts, and that it render judgment thereon in favor of the plaintiff for $8,000, together with ten per cent, interest per annum thereofi, since and from the 8th day of October 1874, less the amount paid thereon, as found in the special findings, collectible without relief from valuation or appraisemnt laws; (4) the court erred in its conclusions of law on the findings; (5) the court erred in its computation and finding of the amount ■due on the contract sued on. Wherefore, the plaintiff prays that the said judgment be reviewed, and that the court restate its conclusions of law on the findings *38in favor of the plaintiff, and that plaintiff have all other proper relief.” A transcript of the proceedings-in the original cause was made an exhibit with the-complaint.
It will be observed that from the allegations of the complaint no question of law arising in the original cause is stated, and no information as to the errors complained of is given, even in general form. Without reference to the transcript, as to each question of law narrowly suggested by the complaint, it is not possible to ascertain what propositions of law were involved, how they were decided, or what objections were urged to the court’s action or rulings. Reading the complaint without the exhibit, it would be impossible to determine whether the original hearing contained an error. The repeated allegations that “the-court erred” are only conclusions which lend no aid to the requirement that the complaint should disclose an error in some ruling of the court.
Enough of the substance or character of the court’s-action or ruling to present the error complained of,, without reference to the exhibit, must be alleged. Jamison v. Lake Erie, etc., R. R. Co., 149 Ind. 521; Findling v. Lewis, 148 Ind. 429. Under this rule the complaint before us was bad, and the court did not err in its ruling thereon. The judgment is affirmed.